DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Lee et al. (US 20130296743 A1, hereinafter “Lee”)
Giger et al. (US 20040101181 A1, hereinafter “Giger”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Lee teaches a computer-implemented method for providing a prognosis data record relating to an examination object (Lee [0003], [0006], [0069]-[0071], where Lee teaches providing information regarding a region of an examination object temperature level and temperature change) the computer-implemented method comprising:
receiving a first image data record relating to an examination region of the examination object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0075], where Lee teaches receiving at least one image of an examination region);
receiving at least one operating parameter of a medical object that is arranged at the examination region of the examination object and positioning information of the medical object that is arranged at the examination region of the examination object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0074], where Lee teaches receiving other parameters such as location of the region, location of the image device and the location of the therapy device, etc.);
creating the prognosis data record, creating the prognosis data record comprising applying a trained function to input data (Lee [0109], [0112], where Lee teaches the output data is creating by applying a trained function to the input data (image of the region)), wherein the input data is based on the first image data record (Lee [0001], [0006], [0053], [0067], [0071]-[00730], where the input data is based on the image of the region), the at least one operating parameter and the positioning information of the medical object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0107]-[0110], operating parameters such as position, temperature etc.), wherein at least one parameter of the trained function is based on a comparison with a first comparison image data record, and wherein as compared with the first image data record, the first comparison image data record includes changes influenced by the medical object at the examination region (Lee [0001], [0006], [0038],  [0053], [0067], [0071]-[0073], [0101], [0106], [0125], where comparison is based on the image before applying the heat and after applying heat to the region of interest); and
providing the prognosis data record (Lee [0038] [0040], [0050], [0084]-[0085], [0110]-[0111], [0135]-[0137], figs. 2, 3 and 7, where Lee disclose outputting the output information, such as rendering the result using a display or other mean).
wherein the prognosis data record includes probability information, characteristic form information, or probability information and characteristic form information of a fluid bubble formation, lesion formation, or fluid bubble formation and lesion formation within the examination region of the examination object  (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0095], [0098], [0109], [0114]-[0116],  [0125], [0136]).
Although it is well-known in the art that prognosis and diagnosis can be used interchangeably and also based on applicant disclosure that seems to be the case, for the sake of completeness one can see that Giger in the same line of endeavor teaches a system for determining prognosis on recovery, where he  uses image to generate features or extract features, combines the features using classifier such as a neural network or linear discriminant, to produce a numerical indication of the prognosis of recovery (Giger [0104]-[0110], [0118], [0139], figs. 1, 3, 5 and 12).
Therefore, taking the teachings of Lee and Giger as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use image data to generate parameters to train the system so that prognosis data can be obtained and stored, in order to determine if the effect of the heat application to the region is having the desired effect or help to recognize if a lesion is present or not and how the region is expected to respond to the treatment.
The combination of Lee and Giger fails to explicitly teach wherein providing the prognosis data record, wherein the prognosis data record includes: probability information of a fluid bubble formation within the examination region of the examination object, characteristic form information of the fluid bubble formation, or the probability information and the characteristic form information of [[a]|the fluid bubble probability information of a lesion formation within the examination region of the examination object, characteristic form information of the lesion formation, or the probability information and the characteristic form information of the lesion formation; or a combination thereof.
Therefore, claims 1-5, 7-12, 14-19 are allowable over the cited prior arts above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        May 27, 2022